Citation Nr: 1718191	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  

The Board notes that evidence was added to the claims file following the issuance of the August 2016 Supplemental Statement of the Case.  While Agency of Original Jurisdiction (AOJ) did not initially review the evidence, the Board may proceed to adjudicate the Veteran's claim, as he waived such review when submitting the evidence in October 2016, and in a January 2017 brief from his representative.  

This matter was previously before the Board in October 2013, when it reopened the Veteran's claim and remanded it for additional development.  The claim was also remanded in May 2016, and it has since returned to the Board for adjudication.  


FINDINGS OF FACT

1.  There is no competent evidence of record of a diagnosed psychosis within one year of the Veteran's separation from active military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder initially manifested in service or is otherwise etiologically related to his active military service.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in October 2013 and May 2016.  In October 2013, it remanded the claim to schedule the Veteran for a VA examination to address the nature and etiology of his claimed condition.  The Veteran was afforded a VA examination in November 2013, and as will be explained below, the examination report is thorough and adequate for the purpose of adjudicating the Veteran's claim.  

As reflected in the Board's May 2016 remand, upon review of the record and the November 2013 examination report, it appeared that there were outstanding VA treatment records that might pertain to the Veteran's claim.  As such, the Board requested that the AOJ obtain outstanding treatment records from the Indianapolis, Mountain Home/Johnson City, and Northern Indiana VA Medical Centers (VAMC).  The AOJ obtained the requested records in May and June 2016.  

Additionally, the record indicated that there might have been outstanding private medical treatment records pertaining to the Veteran's claim, specifically, records from Dr. Rosich at Aspire Mental Health Clinic and a physician identified as Dr. Leer.  Thus, the AOJ was instructed to attempt to obtain these private treatment records, in addition to any others that the Veteran might identify.  Private treatment records from Aspire/Center for Mental Health, Dr. Leer at Lakeview Family Medicine, the Community Health Network, Fairbanks, and Riverview Hospital have since been associated with the claims file.  With respect to records from the Community Health Network, the Board observes that according to a September 2016 letter from Community Health Network to the Veteran, although records were requested for treatment dated between 1998 to 2004, such records were unavailable, as the facility's retention policy for medical records is ten years, and as such, it did not have medical records dated prior to 2006.  As such, the Board finds that no additional attempts to obtain such records are required.  38 C.F.R. § 3.159(c)(1).  

The AOJ subsequently issued a Supplemental Statement of the Case in August 2016, in which it continued to deny the Veteran's claim.  Thus, in light of the history detailed above, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in June 2008.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment and personnel records; VA treatment records, including those from the Indianapolis, Mountain Home/Johnson City, Marion, Northern Indiana, and Lexington VAMCs; available private medical treatment records from identified providers; Social Security Administration records; and lay statements have been associated with the record.  

In June 2008, the RO sent a letter to the Veteran requesting PTSD stressor information.  As will be discussed further below, the Veteran's claimed in-service stressors include a helicopter-related incident and witnessing the accidental death of two friends.  In a January 2009 formal finding, the RO provided that the Veteran did not respond to its request for stressor information, and it determined that there was insufficient information to verify stressors in connection with his claim.  In this regard, it appears that an October 2008 statement from the Veteran regarding his claimed stressors was not considered in rendering the formal finding.  Nevertheless, the Board finds that an additional attempt to verify his claimed stressors is not necessary.  

First, the November 2013 VA examiner considered each of the Veteran's claimed stressors in determining whether he had a current diagnosis of PTSD and in rendering her opinions regarding the etiology of his current disability.  Second, with respect to the claimed stressor of witnessing the accidental deaths of two friends, the record raises some doubt as to the credibility of this claimed stressor.  Here, the Board finds significant that the Veteran did not report this claimed stressor when he initially sought service connection for PTSD in 1998.  Instead, as reflected in a February 1998 statement from the Veteran and an April 1998 VA PTSD examination report, he only described the helicopter-related stressor.  Additionally, prior to the Veteran's February 2008 statement in which he first reported the claimed stressor of witnessing the accidental death of two friends, there is no indication that he reported this claimed stressor to a medical provider, even though evidence such as an April 2004 VA psychiatry telephone note provides that he inquired about PTSD groups due to reported intrusive thoughts and/or flashbacks related to the claimed helicopter-related incident.  In light of this background, the Board finds that an additional attempt to verify the Veteran's claimed stressors is neither warranted nor necessary.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the pendency of the claim, the Veteran was afforded a VA PTSD examination in November 2013.  A review of the examination report indicates that the examiner reviewed the Veteran's medical records, interviewed the Veteran, and offered medical opinions based on interviews of the Veteran, his medical history, and her clinical expertise as a licensed psychologist.  The examination report is therefore thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

In this regard, the Board acknowledges that in a June 2016 statement, the Veteran requested an additional VA examination because the examiner interviewed him for approximately six hours, he was "very ill" during the interview, and the examination had to be completed over two separate days.  The Board has considered his request, but it concludes that an additional examination is not necessary.  Of significant note, in discussing the Veteran's mental status, the examiner addressed the fact that the examination was conducted over two separate days.  The examiner indicated that his attitude toward her was "dismissive," adding that he left the examination three times for coffee breaks, smoke breaks, to get a CT-scan in the emergency room, to obtain a prescription, and finally, because he was "in too much pain to do this" and asked if they were "almost done."  The Veteran was "highly focused," with multiple interruptions to the examination, on his back pain and obtaining a pain prescription for Suboxone.  He ultimately requested that the examination be completed on a later date.  The examiner wrote that in the interest of completing the examination, she was able to accommodate his request.  She wrote that the Veteran spent very little time in the first portion of the examination due to all of his breaks, but he was "must more engaged" at the second portion of the examination.  Regarding his affect, during the first examination, he was irritable and demanded multiple breaks to conduct other business.  However, he smiled and laughed more at the second examination, "perhaps due to less pain."  The examiner gave no indication that the Veteran's pain or general health, or the fact that the examination was conducted over two days, had an impact on the reliability of his responses to her questions, or on the reliability of the examination report generally.  Thus, despite the Veteran's request for another examination, there is no competent evidence suggesting that the examination report is inadequate on account of his health or the fact that the examination was conducted over two separate days.  As such, an additional examination or medical opinion is not necessary prior to adjudicating the Veteran's claim.  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  As set forth in various statements from the Veteran, including those dated in February 1998, February 2008, November 2008, and June 2016, the Veteran maintains that his claimed psychiatric disorder is due to an incident at Fort Campbell involving a hovering helicopter that appeared to be out of control.  According to the Veteran, the tail of the helicopter was "really close," and he feared being cut "to pieces."  He maintains that this was one of the most horrifying experiences of his life, that he continues to have nightmares regarding this incident, and that he is terrified every time he sees a helicopter.  The Veteran has also attributed his claimed psychiatric disorder to witnessing the accidental death of two friends.  The Veteran has described an incident that reportedly occurred in Germany, during which one of his best friends, who was riding on the tail gate of a five-ton dump truck, fell off of the truck and was run over by the truck's attached trailer, which killed him instantly.  The Veteran provides that the following day, he witnessed a friend lose his brakes while driving down a mountain, which resulted in the friend being killed.  According to the Veteran, he "saw pieces of his skull scattered about the mountain."  The Veteran has maintained that during service, he drank and used drugs to "keep that stuff from surfacing," and that by the time he was discharged, he was an alcoholic and was addicted to heroin.  

A review of the Veteran's service treatment records shows that he was clinically evaluated as normal with respect to psychiatric matters during his September 1973 entrance examination and his June 1976 separation examination.  There is no indication that the Veteran complained of, or received treatment for, any psychiatric symptoms during his active duty service.  

The Veteran's military personnel records include Enlisted Efficiency Reports dated in December 1974, June 1975, April 1976, and September 1976.  These reports reflect positive performance evaluations.  The Veteran's work was frequently described as "outstanding."  

Following service, July 1977 private treatment records from the Comprehensive Care Center indicate that the Veteran was seeking substance abuse treatment, as he had been drinking heavily over the past year and smoking a significant amount of marijuana, and he wanted to stop.  He reported that drinking was his greatest problem, but he also complained of nervousness, depression, black out spells, insomnia, tension, and irritability.  According to the treating provider, he was anxious, worried, depressed, and nervous as a result of his alcohol use.  The impression was habitual excessive drinking and depression with anxiety, secondary to habitual excessive drinking.  

The Veteran sought treatment for alcohol-related issues from the Comprehensive Care Center again in April 1979, noting that he had alcohol problems for the past six years.  A November 1979 VA hospital summary provides that the Veteran was admitted for 35 days for habitual excessive drinking, status post subdural hematoma, and an upper respiratory infection.  It was noted that the Veteran had participated in a five-week alcohol treatment program.   

The Veteran was admitted to the Comprehensive Care Center for several days in November 1980 for issues pertaining to alcohol use.  He also sought treatment from the Comprehensive Care Center in 1985 and 1986.  A September 1985 assessment form provides that he had been drinking since sixteen, that he admitted to an alcohol problem beginning at around 23, and that he was probably drinking in service.  Diagnoses and assessments during this time include alcohol dependence.  

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA) for an upper extremity impairment.  In an April 1987 psychiatric evaluation for purposes of the Veteran's application for benefits, the Veteran reported that his life "revolved around drinking."  He also reported problems with nervousness, and depressive symptoms, including difficulty sleeping, subjective feelings of depression, occasional crying spells (when intoxicated), loss of interest and restriction of activity, and some suicidal ideation.  The diagnostic impression was borderline intellectual functioning and dysthymic disorder with anxiety.  The evaluator noted that the Veteran complained of experiencing anxiety and depressive symptoms, but that the primary clinical entity would appear to be the presence of his reported chronic alcoholism for which he had received treatment on several occasions in the past.  A September 1988 psychiatric evaluation indicates that the Veteran had been sent to rehab several times in the past, and had trouble sleeping at night, including nightmares.  The Veteran was noted to have many arrests for public drunkenness and three arrests for driving under the influence (DUI).  It was noted that the Veteran had done various types of "street drugs" in the past.  The overall opinion was that the Veteran had an anxiety reaction with depression, and was also a chronic alcoholic that had used drugs to some extent.  

A December 1991 VA treatment record provides that the Veteran was referred to the chemical dependency unit for alcohol dependence and cocaine abuse.  The Veteran's VA treatment records also reflect that he was admitted to a substance abuse treatment program in June 1995 and was discharged approximately five weeks later.  The July 1995 discharge summary provides that the Veteran's drug of choice was alcohol, that he started drinking at age fourteen, and that it became a problem for him at age twenty.  He was noted to be a binge drinker.  The Veteran's history also included using marijuana since the age of fourteen; various narcotics, including hydrocodone, Percocet, Percodan, and Tylenol; heroin, which he had injected in 1976 and last used in 1995; Dilaudid, last injected in 1993; valium, Xanax, and clonopin, which he started using during his twenties, a few pills per day; LSD; PCP; amphetamines and barbiturates, used between seventeen and twenty years of age; and cocaine, last used in 1993.  The Veteran related many problems due to his use with respect to family, marriage, and other relationships; finances; vocation; and legal issues.  It was noted that the Veteran had offenses for public intoxication, DUI, domestic violence, disorderly conduct, and possession of marijuana.  His psychiatric history included depression, for which he was treated with medication in 1989.  The report referenced the fact that the Veteran served in the military for three years, was stationed in the United States and Germany, and was honorably discharged.  The Veteran completed the substance abuse treatment program without major problems, and on discharge, his Axis I diagnoses were alcohol and nicotine dependence; opioid-like substance, benzodiazepine, and other polysubstance abuse; substance-induced mood disorder; and rule out organic pain syndrome.  He was homeless at the time of the discharge.  

The Veteran was admitted to a VA substance abuse treatment/domiciliary program in July 1997 and was discharged in January 1998.  According to the January 1998 discharge summary, the Veteran's Axis I diagnoses were polydrug (opioid, morphine, heroine, Percodan, Vicodin, Percocet, Lorcet, Lortab, Tylox, and marijuana) dependence with physiologic dependence; alcohol dependence, in remission; and PTSD, provisional, NOS.  Axis IV was characterized as "5 - extreme" with a notation that the Veteran had been sexually abused at age 10 by neighborhood teenagers; was post-craniotomy in 1979 for drainage of a post-traumatic subdural hematoma; married and divorced twice; had arrests for public drunkenness, DUI, and domestic violence; and had physical altercations.  

The Veteran was admitted to the VA domiciliary program again in March 1998.  The May 1998 discharge summary includes diagnoses of prolonged PTSD, anxiety, neurotic depression, and history of substance abuse.  The nurse practioner who completed the discharge report noted that he did not see the Veteran and that the Veteran was discharged due to being declared an unauthorized absentee.  

The Veteran was afforded a VA examination in March 1998.  The Veteran reported being traumatized by a helicopter pilot who came too close to him and several others with the tail rotor, but did not injure anyone.  It was noted that the Veteran experienced no combat, handled no bodies, and was not exposed to extraordinary stressors while on active duty.  However, the Veteran claimed that he had recurrent and distressing nightmares about the helicopter incident on an intermittent basis over the last twenty years.  The examiner wrote that the Veteran had a history of severe alcohol dependence since 1979 with at least three treatments in alcohol treatment units, numerous convictions for DUI, and some jail time.  The Veteran reported that he was addicted to heroin while serving in Germany and that he had difficulty with narcotic analgesics ever since.  It was noted that the Veteran was required to obtain treatment for his alcohol dependence prior to receiving Social Security disability benefits, and that he had followed through with this and had abstained from alcohol for the past twenty-one months.  The Veteran admitted to having continuing difficulties with narcotic analgesic dependence.  He reported symptoms of dysthymia or depression, to include poor sleep, depressed mood, and decreased sociability.  The examiner noted that the Veteran had been previously diagnosed with dysthymic disorder and anxiety, in addition to alcohol and other substance abuse/dependence, and that his hospitalizations had been for treatment of alcohol and/or other substance dependence.  

As for his social history, the examiner wrote that the Veteran was the victim of sexual abuse as a child, had been married twice, had four children, and was living in the domiciliary program.  As for subjective complaints, the Veteran described his overall health as "bad," with arthritis in his joints and depressed mood.  According to the examiner, he reported very few signs or symptoms of PTSD.  Specifically, he only reported recurrent, distressing dreams or nightmares of the helicopter tail rotor coming hear him.  He did not report flashbacks, avoidance, emotional numbing or distancing, or frequent problems with concentration or exaggerated startle response.  The examiner noted that the Veteran did report sweating, rapid heart rate, or fast breathing in the midst of one of these nightmares.  

The Veteran described his mood as sad "because [his] life has been one big failure."  The examiner noted that this was consistent with his overall affect, but that in general, he did have notable mood reactivity.  He reported past suicidal thoughts, but he had not acted on these feelings or devised any plan.  He reported that he did not trust anyone, but according got the examiner, actual paranoia was not described.  

The examiner concluded that based on her findings, it appeared that the Veteran did not have a current diagnosis of PTSD.  Although he exhibited some isolated symptoms, he "clearly" did not meet the criteria for a PTSD diagnosis under the DSM-IV criteria.  The examiner added that the Veteran might have a partially resolved dysthymic disorder based on his chronic financial difficulties and life stressors.  The Veteran indicated that he was impaired largely in the vocational area, but this appeared to be on the basis of his physical limitations due to injuries to his arm following a 1985 motorcycle accident, and not his mental limitations.  The examiner added that the Veteran seemed to be no more than mildly impaired from an occupational viewpoint based on his mental status alone.  According to the examiner, the Veteran's problems did not appear to be related to his active duty service, and his primary diagnosis was not evident prior to military enlistment.  It was added that he had marginal to inadequate social supports to sustain him, and he was therefore living in the VA domiciliary.  The Axis I diagnoses were dysthymic disorder by history, partial remission with treatment, unrelated to active duty service; alcohol dependence, chronic, by history, in remission by patient report for 21 months; and opioid dependence, chronic.  Current stressors listed under Axis IV were poverty, homelessness, and separation from his children.  

Private records from St. Vincent Hospital indicate that the Veteran was treated for depression, anxiety, alcohol use, and opiate detoxification in 2002 and 2003.  In June 2003, the Veteran sought admission into the VA substance abuse treatment program for polysubstance abuse.  A June 4, 2003 psychiatry note provides that his goal was to stop using alcohol and drugs.  It was noted that he had been treated several times in the past for drugs and alcohol and had a maximum of four-and-a-half months sober.  The Veteran reported the onset of difficulties with drugs at age sixteen and with alcohol at age twenty.  The Veteran was currently using alcohol (twelve beers and a half gallon of whiskey daily, with decreasing tolerance); cocaine, with a 23-year history of use; heroin, with a 28-year use history; oxycontin, with a 4-year history of use; Percocet, with a 20-year history of use; and cigarettes.  A June 20, 2003 psychiatry note indicates that the Veteran wished to talk about guilt and grief regarding a series of death of relatives and friends, including the death of a woman who died from a heroin overdose that he feels he might have helped to prevent.  He had two important goals of sobriety to keep in mind, including a two-year goal in order to make a case for regaining custody of his three youngest children.  The diagnosis was combination of drug dependence excluding opioid-type drug, continuous use.  He successfully completed the 21-day program.  

The Veteran subsequently relapsed and sought further substance abuse treatment, as documented in an August 2003 VA substance abuse treatment program discharge summary.  The diagnosis was polysubstance dependence, and he was discharged from the program after failing to complete the assessment process.  Private treatment records from the Community Hospital of Indiana indicate that he was admitted for approximately one week in October 2003 for detoxification.  It was noted that he was drinking 1/5 of hard liquor per day and using heroin in addition to Oxycontin.  He claimed to be suicidal while inebriated.  Discharge diagnoses included polysubstance dependence, alcohol and opiate, and cannabis abuse.  

The Veteran received treatment through the VA Health Care for Homeless Veterans program from late 2003 to January 2005.  A December 2003 VA psychiatry triage note indicates that the Veteran had a presenting complaint of mood disorder and that he stated that he had been diagnosed with bipolar disorder and had a history of substance abuse that was in remission.  He reported having "crazy dreams."  The Veteran was noted to frequently feel guilty and worthless, that he had trouble concentrating, and that he sometimes felt depressed and irritable.  The provisional diagnosis was alcohol dependence, in remission; cocaine dependence, in remission; opiate dependence, in remission; cannabis dependence, in remission; nicotine dependence; caffeine dependence; and bipolar disorder by history.  

A February 2004 VA social work note provides that the Veteran's mood was mildly depressed.  He discussed concerns regarding the custody of his three children, who were currently living with his sister-in-law.  It was noted that after the Veteran's wife died by drug overdose, the children were cared for by his wife's mother, and after she passed, the children went to live with his sister-in-law.  The Veteran was concerned about their well-being and wanted them to live with him in the future when he had his own housing.  He had promised his wife's mother that he would assume full responsibility of them after one year of abstaining from drugs and alcohol.  He appeared motivated to have his children live with him in the future.  
An April 2004 VA psychiatry telephone note provides that the Veteran inquired about PTSD groups, as he was having intrusive thoughts or "flashbacks" of being nearly "chopped up" by a helicopter while stationed at Fort Campbell.  He indicated that the flashbacks occurred approximately once per month.  He also reported low self-esteem as a result of traumatic experiences in his childhood.  It was noted that at the time of intake, the Veteran detailed physical, verbal, and emotional abuse by his father.  The Veteran reported that he had night sweats often and that he had lately been waking up crying.  A June 2004 group counseling note lists a diagnosis of PTSD.  The Board observes that the topics addressed were benefits and claims.  

VA primary care treatment records dated between 2006 and 2008 include assessments of depression and anxiety.  The Veteran was prescribed Xanax.  An October 2007 private treatment record from St. Vincent Hospital indicates that the Veteran reported a six-month history of panic attacks.  He stated that running out of medication caused his panic attacks and that he had a lot of stress in his life, including losing his wife and losing a lot of friends.  It was noted that the Veteran had taken morphine that morning from "off the street."  The Veteran was assessed with panic attacks and "? depression."  In November 2007, he was prescribed medication for depression and anxiety.  

According to an April 2009 VA psychiatry triage note, the Veteran reported that his VA primary care physician wanted to "cut him off" of his Xanax, that he had bad panic attacks, and that his medications were "too low."  He reported becoming overwhelmed with "everyday life" matters.  He maintained that his depression was affected by two marriages that he lost, adding that his second wife overdosed, and that he was not around his two children.  He indicated that he had a traumatic childhood.  He reported low energy, not sleeping well, and crying spells, including sometimes waking up crying in his sleep.  The provisional diagnosis was depression, NOS, by history; adjustment disorder with anxiety; rule out bipolar II, by history; alcohol dependence, early full remission by history and patient report; and opiate dependence.  A VA psychiatry assessment dated approximately two weeks later, the Veteran was having "crazy dreams about service," but could not remember them well.  The Veteran reported that he should be out of Xanax, but he was obtaining some "off the street."  He wanted a prescription for Xanax until he was off of probation so that he would pass a drug screen, but he did report that he took the medication for purposes of anxiety as well.  The Veteran described his symptoms becoming "bad" five years prior, but he could not pinpoint a precipitating factor.  According to the Veteran, he had been depressed since his mother died in 1983, and that over the three years prior, he started having panic attacks.  The Veteran described depression and anxiety being a problem for several years and stated that he gets depressed about his children not being with him.  It was noted that the Veteran lost custody of his two youngest children due to drinking.  The Axis I diagnoses were depression, NOS; anxiety, NOS; rule out substance-induced mood and anxiety disorder; ETOH in remission since July 2008 per Veteran; and polysubstance abuse in remission per Veteran.  

A July 2009 VA psychiatry medication management note indicates that the Veteran reported continued struggles with anxiety related to multiple social stressors, including issues with his fifteen year old son, whom he had custody over for the past year.  The Veteran also felt like he had PTSD symptoms.  He reported memories of two traumatic events during military service and stated that he had nightmares twice per month of these events, in addition to cold sweats and flashbacks.  The treating physician indicated that the Veteran was unable to describe the flashbacks or explain whether these symptoms were inhibiting his functioning.  The Veteran's primary focus was obtaining Xanax, as he feared violating probation if a urine test was positive for benzodiazepines.  It was noted that the Veteran was "distraught and frustrated" about not being able to continue Xanax.  He reported difficulty sleeping at night due to "worry about going to jail."  As for his mental status, he was focused on getting his needs met and repeatedly asking for medication so that he would not be incarcerated for illegal drug use.  The Veteran's Axis I diagnoses were benzodiazepine dependence; alcohol dependence in remission per patient since July 2008; rule out major depressive disorder; and rule out panic disorder.  

A December 2009 VA psychiatry medication management note indicates that the Veteran continued to report that he was struggling with symptoms of anxiety, including panic attacks two to three times per week.  The panic attacks were often preceded by a stressful event, such as paying bills.  He was unable to detail many of the symptoms that he experienced during his attacks, but he did admit to feeling shortness of breath.  He reported ruminating about stressors excessively and having poor sleep.  He endorsed "some vague symptoms of PTSD."  He stated that he often woke up at night crying following a nightmare, but often did not remember what the nightmare was about upon awakening.  He stated that he had nightmares of traumatic events that he witnessed while in the military.  He reported witnessing a friend fall off of a vehicle and being run over.  According to the treating provider, he could not provide further symptoms of PTSD, aside from the occasional nightmare.  The Veteran's current stressors were noted to be his teenage son giving him trouble due to wanting to drop out of school, financial problems, his father's health issues, and legal problems.  It was noted that the Veteran had been arrested for DUI in May 2008 and had one month of probation remaining on his sentence.  The diagnoses were anxiety disorder, NOS; benzodiazepine abuse vs. dependence; ETOH dependence, in remission; and rule out major depressive disorder.  

A February 2010 VA psychiatry medication management note provides that the Veteran continued to endorse nightmares that occasionally involved seeing his friend being run over by a dump truck.  Other times, his nightmares involved "trying to get away from something."  According to the treating provider, the Veteran was unable to endorse any other symptoms consistent with PTSD without prompting.  The Veteran provided that he was also suffering from panic attacks three to four times per week, in addition to poor sleep, and depressed mood.  His current psychosocial stressors were his daughter and son in law recently moving in with him, and health concerns for his elderly father.  The diagnoses were anxiety disorder, NOS; benzodiazepine abuse vs. dependence; ETOH dependence in remission; and rule out major depressive disorder.  

According to a February 2010 private treatment record from Dr. Leer, the Veteran was struggling with anxiety.  He and the Veteran discussed PTSD.  The Veteran gave Dr. Leer several examples of traumatic events that affected his life, and they discussed stress relievers.  The diagnoses included PTSD and panic disorder.  

A February 2010 VA psychiatry triage note indicates that approximately three weeks later, the Veteran was brought to the emergency room by his daughter due to alcohol intoxication and concern that he mixed alcohol with prescription opiate pain medication.  The Veteran denied suicidal ideations, however, his family reported that he had been talking about suicidal ideations.  The Veteran reported that he relapsed with respect to alcohol use two to three weeks prior and had been drinking since.  Per laboratory reports, he had a blood alcohol level of .282 in combination with prescribed and/or illicit opiates and benzodiazepines.  The provisional diagnosis was alcohol dependence, history of polysubstance dependence, rule out anxiety disorder NOS, and rule out major depressive disorder.  

March 2010 treatment records from the Community Health Network indicate that the Veteran received treatment for diagnoses and/or impressions of major depression, suicidal ideations, acute alcohol intoxication, alcohol dependence, opioid dependence, sedative dependence, nicotine dependence, personality disorder, and probable substance-induced mood disorder.  With respect to suicidal ideations, it was noted that the Veteran did not actually have a plan, but had been drinking all day.  The Veteran reported drinking up to a half gallon of vodka, and had a blood alcohol level of .405.  As for suicidal ideations, it was also noted that the Veteran's son was moving to live with his aunt and was using drugs.  With respect to the Veteran's military service, it was noted that the Veteran served from 1973 to 1976, but there were no significant findings listed.  

March and April 2010 treatment records from Aspire indicate that the Veteran reported depression and anxiety, including panic attacks.  He also reported being bothered by symptoms of PTSD due to witnessing a friend being run over in the Army, and seeing another friend lose his breaks and crash down a mountain the following day.  According to the Veteran, there were "pieces of his skull from here to the highway."  He was tearful when discussing this, and maintained that he had memories of this frequently and out of the blue.  The Veteran reported that he started using substances when in the military so that he would not have to deal with his feelings, and that he never subsequently stopped using.  The assessments were alcohol dependence; opioid dependence; polysubstance dependence, unspecified; PTSD; and dysthymic disorder.  

An April 2010 VA psychiatry medication management note references the Veteran's detoxification treatment at Community North and counseling at Aspire.  He continued to report nightmares two to three times per week but was vague when asked for the specifics of these nightmares.  According to the treating physician, he was "again unable to list any other symptoms consistent with PTSD."  The Veteran also continued to report panic attacks, unchanged from prior assessments, in addition to depressed mood and poor sleep.  He was assessed with alcohol dependence, benzodiazepine abuse vs. dependence, and anxiety disorder, NOS.  

A June 2010 VA psychiatry medication management note provides that the Veteran continued to report nightmares of military trauma two to three times per week, but was again vague when specifically asked about the nightmares, and he denied other PTSD symptoms.  The provider wrote that the Veteran thought he had PTSD and questioned why the provider had not given him this diagnosis in the medical records.  The provider explained that, with the exception of nightmares, which have always been vaguely described, the Veteran had never endorsed additional symptoms that would support such a diagnosis.  The assessments were alcohol dependence, benzodiazepine abuse vs. dependence, and anxiety disorder, NOS.  

A September 2010 private treatment note from Dr. Leer notes that the Veteran experiencing significant stress and felt overwhelmed by his father's poor health.  The Veteran also discussed "problems with PTSD" and stated that he had PTSD since service.  The diagnoses included anxiety and depression, controlled.  

The record reflects that the Veteran was incarcerated for one year for selling Suboxone and was released in September 2011.  

A March 2012 VA psychology triage note provides that the Veteran was referred for follow-up regarding his depressive symptoms.  He stated that he had been sober over the past sixteen months, one of the longest periods of sobriety in his life.  The Veteran described feeling guilt, shame, and remorse related to the consequences of actions during periods of substance dependence.  The Veteran was currently on house arrest and undergoing regular screening for drugs and alcohol.  It was noted that based on PHQ and PCL assessments, the Veteran fell below the cut-off consistent with PTSD.  The treating provider noted that the Veteran stated that he was diagnosed with PTSD at Community East, but added that this was while the Veteran was still using substances.  The Veteran experienced nightmares approximately once per month that were usually centered on the friend who was run over or the helicopter incident, but he did not have any significant hyperarousal symptoms.  It was noted that the Veteran had a long-standing history of drug use and treatment of depression, although almost all treatment for depressive symptoms occurred during periods of drug abuse.  The impression was presenting complaint of struggle with guilt related to actions that he took during periods of drug use and sadness regarding absence from his children's lives during their developmental years, and that the Veteran was continuing to attend alcoholics and narcotics anonymous daily, in addition to being followed by a probation officer.  The provisional diagnosis was adjustment disorder, nicotine dependence, and polysubstance dependence in sustained remission.  

VA treatment records provide that the Veteran was admitted for two days in March 2013.  He presented to the emergency room with depression and back pain.  Upon evaluation, the Veteran was noted to become tangential in talking about perceived persecution over his pain, and how he was not a pain seeker, but "just wanted some suboxone."  He finally redirected to his depression symptoms and stated that this was the reason why he came to the hospital.  He stated he had thoughts of being "better off dead," but he did not have any specific plan.  The Veteran reported seeing a friend die in a motor vehicle accident during service in Germany, and that his still bothered him.  The Veteran stated that he often saw the image and smelled a "really bad smell."  A mental health treatment plan indicates that the Veteran discussed going to prison in 2010 and realizing that he had "wasted his life with drugs and alcohol," but stated that he had been sober since then.  When asked why he felt bad, the Veteran stated that he had been taking pain medication and was probably withdrawing from them.  He also stated that his depression medication was not working and that he needed an adjustment.  The discharge evaluation lists assessments of history of polysubstance abuse/dependence with reported two years of sobriety with the assistance of suboxone and dysthymic disorder.  

The Veteran was afforded a VA examination in November 2013.  According to the examiner, the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Instead, his Axis I current diagnoses were major depressive disorder, alcohol dependence in full sustained remission, other polysubstance abuse in remission (methamphetamine, cocaine, marijuana, and others), and opioid dependence.  With respect to opioid dependence, the examiner provided that the Veteran reported that he was currently in remission.  However, VA treatment records, including up to a few days prior to the examination, indicated continued use.  According to the examiner, numerous VA treatment records documented drug-seeking behaviors, with the caveat that the Veteran does have back pain.  Axis IV included psychosocial and environmental problems, including numerous periods of homelessness, financial, lack of employment, recent incarceration for selling suboxone, unable to have custody of children due to drug use, chronic back pain, and other chronic health conditions, including COPD and hepatitis C.  

The symptoms that applied to his diagnoses were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that it was possible to differentiate symptoms that were attributable to each diagnosis.  Symptoms attributable to depression were depressed mood and sleep impairment.  Symptoms attributable to opioid dependence were disturbances in motivation and mood, in addition to anxiety.  Symptoms attributable to alcohol dependence and other substance abuse in remission, based on the Veteran's past history, were anxiety, disturbances in motivation and mood, poor judgment, and difficulty forming and maintaining effective work and social relationships.  The Veteran had occupational and social impairment with reduced reliability and productivity due to his mental diagnosis.  It was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  In this regard, the examiner noted that the Veteran's depressive disorder very likely results from the negative life consequences of his alcohol dependence and prolonged substance abuse.  Therefore, they were quite intertwined.  

The examiner discussed the Veteran's history.  It was noted that the Veteran's father was physically abusive.  As for the Veteran's military history, he described doing "well" and having no adjustment problems when stationed at Fort Campbell.  However, a reported stressor associated with his time at Fort Campbell was the above-noted helicopter incident.  The examiner added that the Veteran did not exhibit visible physiological arousal or distress when discussing this stressor.  Instead, the Veteran appeared bored while describing it and was yawning.  

As for the Veteran's tour of duty in Germany, he also denied significant adjustment problems and indicated that he had plenty of friends.  Reported stressors associated with this time include witnessing his friend falling off of the back of a truck and being run over, and another friend dying in a motor vehicle accident after he lost his brakes and his truck flipped over repeatedly.  The Veteran stated the friend was torn to pieces.  According to the examiner, the Veteran was picking skin on his hand during the description of these incidents, and there was no visible evidence of either physiological distress or physiological arousal.  

The examination report details the Veteran's post-military psychosocial history, including his two marriages.  As for his first marriage, the Veteran stated that it went well for a long time but that his "drinking and drugging broke it up."  He also stated that he was not a good father to his two children from this marriage because he did not stop drinking.  After their divorce, the Veteran's ex-wife gained custody of the children.  The Veteran described his second marriage, noting that they could not get along because there was "too much arguing over crazy stuff" and that they did a significant amount of drinking.  The Veteran and his second wife divorced, but continued to live together on and off for six years, and raised three children during their time together.  According to the Veteran, he got along well with the children, but he was not a good father because he did not quit drinking.  The Veteran reported fighting a lot with his second wife and stated that the relationship ended when she died of a drug overdose.  The Veteran reported that after she died, he had custody of the three children and was sober at the time.  However, after a couple of months, he "broke over," started drinking, and sent the children to live with his mother-in-law.  After she died, they stayed with their aunt.  The Veteran eventually got custody of his eldest son, who lived with the Veteran until the Veteran was arrested and went to prison.  At the time of the examination, the Veteran saw his three kids one to two times per month.  

The examiner noted the Veteran's legal history, including his previous incarceration from November 2010 to November 2011 and history of DUIs, public intoxication offenses, and domestic violence issues.  

The examiner also discussed, in thorough detail, relevant post-military treatment for substance abuse and psychiatric symptoms from 1979 to November 2013.  

As for relevant substance abuse history, the Veteran reported that prior to the military, he began drinking at age thirteen or fourteen.  The Veteran stated that he drank with his friends, and became intoxicated once or twice a month, sometimes more.  He also reported that he began smoking marijuana at around age fifteen, but could not afford to use it often.  He did not remember whether he used any other substances prior to the military.  

During his time in the military, the Veteran detailed drinking a couple of times during basic training and reported that he started drinking a lot at Fort Campbell.  The Veteran stated that he was seventeen years old at the time and that although he was unable to purchase beer due to his age, there was a beer machine in the barracks beside the soda machine, where he was able to get "all [he] wanted."  According to the Veteran, others purchased beer from the machine as well, and it "turned into an everyday thing" that began as four to six beers per day, and ultimately became twelve beers per day.  The Veteran stated that he drank with friends in the barracks, that he was sure it was fun, and that people were having a "good time."  He reported that while stationed in Germany, his drinking increased to 24 beers per day.  He drank at the barracks, night clubs, guest houses, and bars.  He was "always drinking with friends," adding that they played pool, smoked hash, and flirted with women.  As for other substance use during military service, the Veteran reported smoking marijuana during training, which he obtained from some of his friends.  The Veteran stated that he began experimenting with acid and marijuana at Fort Campbell, but he could not remember anything else.  He added that he began using heroin in Germany, which he obtained from friends who were using it with him.  According to the Veteran, heroin was "wide open and plentiful" when he was there in 1975, and he started spending time with friends who used it.  It ultimately became an "every day thing."  He also used hashish and acid while stationed in Germany.  
Following service, the Veteran reported drinking almost every day.  He drank at bars and at friends' houses.  He would also go fishing with friends, which involved drinking.  He always drank with people, adding that it "wasn't so much when [he] first got out of the military" but that it progressed because he was an alcoholic.  He reported drinking heavily until going to prison in August 2010 and that he had not had alcohol since then.  With respect to other substance use following service, the Veteran stated that he was "strung out" on dilaudid, which he was using to come off of heroin.  As for heroin, the Veteran reported that he did not use heroin for years after service, but became very addicted to it for about ten years in the 1990s.  He stated that he still used heroin periodically, including two weeks prior to the examination, but that he had had very little since his release from prison.  Regarding methamphetamine, cocaine, and acid, the Veteran stated that he had used "everything at one time or another," but that he never had a problem with methamphetamines or cocaine.  He reported being addicted to Xanax "pretty bad" in the 1990s, adding that he had anxiety from drinking and would shake.  He also reported becoming addicted to Oxycontin, Percocet, and hydrocodone.  

The examiner discussed the Veteran's stressors and opined that the helicopter-based stressor was not adequate to support a diagnosis of PTSD and that it was not related to any fear of hostile military or terrorist activity, as it was part of a training exercise in the United States.  As for the Veteran's reported stressor of witnessing the accidental death of two friends during active service, the examiner did conclude that this stressor was adequate to support a diagnosis of PTSD.  However, the Veteran did not meet the full diagnostic criteria, as there was no persistent avoidance of stimuli associated with the trauma or persistent symptoms of increased arousal.  Additionally, the Veteran's PTSD symptoms, which included recurrent and distressing recollections and dreams of the event, did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran had not been diagnosed with PTSD at the Indianapolis VAMC despite being in treatment since at least 1991 to the present.  She also added that several different providers across extended time frames within the VA have specifically documented the absence of PTSD symptoms, highlighting that the Veteran did not meet the cut-off score for PTSD based on PCL testing done in March 2012.  The examiner wrote that the only symptoms consistent with PTSD that the Veteran has ever reported have been nightmares and memories of the events.  However, no symptoms of avoidance or increased arousal that could be linked to his claimed stressor were evident.  The examiner reiterated that the Veteran appeared very relaxed when describing his symptoms of PTSD, including taking out a pocket knife and casually picking at his fingers or hand while describing how distressing the symptoms were.  

The examiner discussed the nine DSM-IV criteria upon which a diagnosis of depression can be made.  With respect to depressed mood in particular, the Veteran stated that he had felt depressed for years and stated that he was "depressed a lot that [he had] used drugs and alcohol," that his past history made him depressed, as he was not "far along in life" and "lost everything when [he] was drinking and drugging."  The examiner opined that the Veteran's major depressive disorder was not caused by his military service generally, or by his claimed in-service stressors in particular.  Instead, the Veteran's depressive symptoms were clearly linked to the negative consequences that had resulted from his prolonged substance abuse and alcohol dependence.  

The examiner acknowledged that the Veteran indicated that he believed his substance abuse issues began during the military, when he started "drinking and drugging a lot" and was "introduced to every drug under the sun."  However, the examiner opined that neither his alcohol dependence nor his polysubstance abuse were caused by his military service generally, or his claimed stressors.  According to the examiner, the Veteran clearly began his substance use as a means for socializing and entertainment while in Germany, noting the Veteran's reports of going to bars, using drugs, and flirting with women.  The examiner wrote that the Veteran's use continued and worsened after discharge.  However, there did not appear to be any evidence that the Veteran used these substances to cope with particular mental health symptoms, as the depressive disorder appeared to be the consequence, not the cause, of the Veteran's substance abuse.  

A VA psychiatry medication management notes from November 2013 to July 2015 note that the Veteran reported great concern for sobriety from substances, chiefly related to narcotic pain medications.  Diagnoses during this time include major depressive disorder; alcohol dependence in sustained, full remission; and opioid dependence in remission since February 2014.  

In February 2014, the Veteran was admitted to Fairbanks, a substance abuse treatment center, for approximately one week.  His discharge diagnoses were opioid dependence, nicotine dependence, and history of polysubstance abuse.  A May 2014 record from Fairbanks indicates that the Veteran was voluntarily admitted for detoxification treatment after being incarcerated for 60 days for violating the terms of his probation due to drug use.  Associated diagnoses were opioid dependence and nicotine dependence.  

VA mental health treatment records dated in 2015 reflect that the Veteran continued to seek treatment for depression and substance-related issues and that he began opiate replacement therapy (methadone).  Mental health assessments in the Veteran's VA treatment records dated in 2016 include opioid dependence on partial agonist; tobacco use disorder; and major depressive disorder, moderate, recurrent.  

	Analysis

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  To the extent that the Veteran seeks entitlement to service connection on a presumptive basis, the Board acknowledges that the record reflects that the he received treatment for alcohol use in July 1977, and that an impression of habitual excessive drinking and depression with anxiety, secondary to habitual excessive drinking was rendered.  However, habitual drinking, depression, and anxiety are not classified as psychoses.  See 38 C.F.R. § 3.384 (2014) (defining "psychosis" using the DSM-IV criteria).  Where, as here, the record does not contain any competent evidence of a psychosis within one year of separation from service, service connection on a presumptive basis is not warranted.  Accordingly, the Veteran is not entitled to service connection for a psychosis on a presumptive basis.  

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

With respect to the Shedden element of a current disability, the weight of the evidence of record is against a finding that the Veteran has a current diagnosis of PTSD.  As reflected above, the Veteran's record contains some diagnoses and/or assessments of PTSD during the course of the appeal.  For instance, in February 2010, private physician Dr. Leer gave diagnoses of PTSD and panic disorder based on the Veteran giving him several examples of traumatic events that affected his life.  Additionally, a March 2010 treatment record from Aspire includes a diagnosis of PTSD that appears to be based on memories of witnessing friends' deaths during service.  Nevertheless, the Board concludes that these assessments and/or diagnoses are outweighed by other, more probative, medical evidence of record.  Of note, although Dr. Leer rendered a diagnosis of PTSD in February 2010, in September 2010, he gave diagnoses of anxiety and depression, even though the Veteran discussed reported "problems with PTSD" since military service.  However, the most compelling evidence of record with respect to the question of whether the Veteran has had a diagnosis of PTSD during the appeal period is the November 2013 VA examination report.  The examiner found that although the Veteran's claimed stressor of witnessing the accidental deaths of two friends during service was adequate to support a diagnosis of PTSD, he did not meet the full criteria for a PTSD diagnosis.  Specifically, although he reported stressor-related nightmares and memories, these were the only reported symptoms that were consistent with PTSD.  Crucially, there were no evident symptoms of avoidance or increased arousal that could be linked to his claimed stressor.  

The examiner's conclusion is consistent with the April 1998 VA examination report, in addition to a variety of VA treatment records, which indicate that the Veteran only exhibited some isolated and/or vague symptoms of PTSD, such as occasional distressing dreams or nightmares.  As stressed in the February 2010 VA psychiatry medication management note, he was unable to endorse any other symptoms consistent with PTSD without prompting.  Additionally, in March 2012, it was noted that the Veteran fell below the cut-off consistent with PTSD based on PHQ and PCL assessments, which the November 2013 examiner highlighted in her report.  Thus, to the extent that some treatment records during the course of the appeal include assessments or diagnoses of PTSD, these appear to be based solely on the Veteran's reports of memories of, and/or nightmares related to, traumatic events.  However, they are significantly outweighed by the November 2013 VA examination report and other medical evidence of record that indicates that the Veteran does not meet the full diagnostic criteria for PTSD.  Thus, although the evidence of record includes PTSD diagnoses during the course of the appeal, other more probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD for the purpose of entitlement to service connection for an acquired psychiatric disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Nevertheless, current diagnoses of major depressive disorder; alcohol dependence, in full sustained remission; other polysubstance abuse, in remission; and opioid dependence, are established through competent medical evidence of record, including the November 2013 VA examination report and VA treatment records.  Thus, the Board finds that the Veteran has satisfied the Shedden element of a current disability.  See Shedden, 381 F.3d at 1167.  With respect to the Veteran's current diagnosis, the Board acknowledges that some medical treatment records during the course of the appeal include diagnoses of anxiety disorder.  Although the November 2013 examiner did not render such a diagnosis, the examination report reflects that the examiner considered the Veteran's noted anxiety diagnoses but ultimately concluded that the Veteran's anxiety symptoms were related to his opioid dependence, alcohol dependence, and other substance abuse.  As such, the lack of an anxiety diagnosis in the November 2013 report does not raise doubt as to the reliability or adequacy of the examination report.  Moreover, given that the Veteran's diagnoses encompass his anxiety symptoms, the Board concludes that an additional medical opinion is not necessary for the Board's evaluation of the Veteran's disability to be a fully informed one.  See Barr, 21 Vet. App. at 311.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's psychiatric disorder, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service, to include his claimed in-service stressors.  Although the Veteran contends that his disability is due to the his active military service, this assertion is inconsistent with other, more probative evidence of record, such as the above-noted VA medical opinion and the Veteran's medical treatment records.  See Caluza, 7 Vet. App. at 511.  

As reflected above, the November 2013 VA examiner opined that it was less likely than not that the Veteran's major depressive disorder, alcohol dependence, or polysubstance abuse/dependence were caused by, or were otherwise the result of, his active service generally or his claimed stressors.  Instead, she attributed the Veteran's major depressive disorder to the negative consequences that have resulted from the Veteran's prolonged substance abuse and alcohol dependence.  In reaching this conclusion, the examiner reviewed numerous mental health and substance-abuse related medical records dating between 1979 and 2013, as reflected in the excerpts that she included in her report.  Moreover, the examiner's conclusion is consistent with various treatment records, as early as 1977, which appear to relate the Veteran's psychiatric symptoms to his alcohol or other substance use and/or abuse.  For instance, in 1977, the Veteran's depression and anxiety was noted as being secondary to his habitual excessive drinking.  The April 1987 SSA evaluation indicates that the Veteran complained of experiencing depressive symptoms, but stressed that the primary clinical entity appeared to be the presence of the Veteran's reported chronic alcoholism.  Multiple treatment records document the Veteran reporting feeling depressed about his previous marriages and not having custody of his children due to alcohol and/or substance abuse.  For instance, in March 2012, he was noted to be struggling with guilt related to actions that he took during periods of drug use and sadness regarding absence from his children's lives during their early developmental years.  The treating provider also wrote that almost all treatment for depressive symptoms occurred during periods of substance abuse.  Treatment records also reflect that the Veteran has had a variety of legal issues related to his drug and alcohol use, and, as documented in various VA psychiatry medication management notes, he has repeatedly expressed concern regarding maintaining sobriety.  

As for the Veteran's alcohol dependence and polysubstance abuse, the examiner based her opinion on a finding that the Veteran's substance use began as a means for socializing and entertainment while in Germany.  The examiner acknowledged that the Veteran's use appeared to continue and worsen after discharge.  However, there did not appear to be any evidence suggesting that the Veteran used these substances to cope with particular mental health symptoms, as his depressive disorder appeared to be the consequence of the substance abuse as opposed to the cause.  In this regard, the Board finds compelling that although treatment records dated in the 1970s and 1980s reflect that the Veteran's alcohol use might have become excessive or problematic during service, they do not indicate that the Veteran's use was a response to military-related stressors or psychological symptoms.  On the contrary, evidence such as a July 1977 treatment record from Comprehensive Care Center provides that although the Veteran had depression and anxiety, this was secondary to habitual excessive alcohol use.  Similarly, the April 1987 SSA psychiatric evaluation provides that although the Veteran was experiencing anxiety and depressive symptoms, the primary clinical entity appeared to be the presence of the Veteran's reported chronic alcoholism.  

Given that the examiner relied on interviews of the Veteran, the Veteran's reported history, extensive consideration of mental health and substance abuse-related treatment records spanning from 1979 to 2013, and her medical knowledge and skill, the Board finds the examiner's opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The examiner's opinions are also bolstered by the Veteran's service treatment and personnel records.  As detailed above, the Veteran's service treatment records are negative for any psychiatric-related complaints.  He was also clinically evaluated as normal with respect to any psychiatric issues on separation from service.  Additionally, the Veteran's personnel records indicate that he received positive work evaluations, which weighs against a finding that the Veteran was experiencing impairment during service on account of mental health-related issues.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of depression, substance abuse, and substance dependence, determining the possible cause of such conditions is beyond the scope of lay observation.  Thus, a determination as to the etiology of the Veteran's disability requires specialized training, and the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current disability.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70; see also 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the competent evidence of record weighs against a finding that the Veteran's disability is etiologically related to his active military service.  

The Board acknowledges the Veteran's reports that he used alcohol and other substances as a coping mechanism to deal with his claimed in-service stressors and that he has a history of nightmares and memories related to these claimed stressors.  However, as detailed above, the record raises some doubt as to the credibility of the Veteran's claimed stressor of witnessing the accidental death of two friends during service.  Moreover, even if the Board were to accept all of the Veteran's claimed stressors as true, his reports of using alcohol and other substances to cope with these stressors are outweighed by other evidence of record, particularly the November 2013 VA examination report.  See Caluza, 7 Vet. App. at 511.  

To the extent that the Veteran maintains that the record reflects continuity of symptomatology since service sufficient to warrant entitlement to service connection, the Board concludes otherwise.  As noted above, there is no objective evidence of record that suggests the Veteran had psychiatric symptoms during service, and he was clinically evaluated as normal with respect to psychiatric-related issues on separation from service.  Additionally, while the Veteran was noted as having depression and anxiety as early as 1977, the treating provider wrote that the Veteran's depression with anxiety was secondary to habitual excessive alcohol use.  Finally, as highlighted by the November 2013 VA examiner, although the Veteran's substance use continued and worsened after his discharge, the evidence does not indicate that the Veteran used substances to cope with particular mental health symptoms.  Thus, the evidence weighs against a finding of continuity of symptomatology since service sufficient to establish entitlement to service connection.  
In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active military service and his current psychiatric disorder.  Additionally, presumptive service connection for a psychosis is not warranted, as there is no evidence of a psychosis with one year of the Veteran's active military service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


